Title: From George Washington to Elias Dayton, 21 July 1781
From: Washington, George
To: Dayton, Elias


                  Dr sir
                     
                     Head Quarters 21st July 1781
                  
                  The inclosed for General Forman is of so much importance that I do not care to trust it to a common hand.  If there should be an Officer in the Jersey Brigade who has any business in Monmouth he may be sent with it.  If there is none under such circumstances, I must request you to send one on purpose.  I am &c.
                  
               